Exhibit 10.16

LOGO [g850483dsp_060.jpg]

 

Body text (2);Body text;Heading #4;AMENDMENT NO. 4 TO COLLABORATION AGREEMENT

This Amendment No. 4 (this “Amendment”) is entered into this 29th day of
October, 2013 (“Amendment Effective Date”), by and among MEDIYATION, INC., a
Delaware corporation having its principal place of business at 525 Market
Street, 36th Floor, San Francisco, California 94105, United States, its wholly
owned subsidiary MEDIVATION PROSTATE THERAPEUTICS, INC., a Delaware corporation
having its principal place of business at the same location (such entities,
collectively, “Medivation”), ASTELLAS PHARMA INC., a Japanese corporation having
its principal place of business at 5-1, Nihonbashi-Honcho 2-chome, Chuo-ku,
Tokyo 103-8411, Japan (“API”) and its indirect wholly owned subsidiary Astellas
US LLC, a Delaware limited liability company having its principal place of
business at 1 Astellas Way, Northfield, Illinois 60062, United States (“AUS”;
collectively with API, “Astellas”) and amends the Collaboration Agreement
effective as of October 26, 2009 as previously amended (the “Collaboration
Agreement”). Medivation and Astellas are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”. Unless otherwise
expressly provided in this Amendment, all definitions in the Collaboration
Agreement shall be also applicable to this Amendment,

RECITALS

WHEREAS, under the Collaboration Agreement the JDC, JMAC, JCC, and JMC, as
applicable, on an annual basis are required to prepare amendments to the
then-current versions of each of applicable joint plan, and the Parties now wish
to amend the Collaboration Agreement with respect to the required timing of such
amendments and the applicable periods associated therewith;

NOW, THEREFORE, in consideration for the foregoing premises and the mutual
promises and covenants and conditions in this Amendment, the Parties hereby
agree to amend the Collaboration Agreement as follows:

1. Amendment to Deadline Dates for Amendments to Plans. Under the Collaboration
Agreement (Section 3.2(c) with respect to the Joint Development Plan, Section
5.2 with respect to the Joint Medical Affairs Plan, Section 6.2(b) with respect
to the Joint Commercialization Plan, and Section 7.2(c) with respect to the
Joint Manufacturing Plan), the JDC, JMAC, JCC, and JMC, as applicable, on an
annual basis (no later than October 31st of the preceding calendar year) or more
often as the Parties deem appropriate, are required to prepare amendments to the
then-current version of each of such plan. The Parties hereby agree to amend
each of Section 3.2(c) thereof with respect to the Joint Development Plan,
Section 5.2 thereof with respect to the Joint Medical Affairs Plan, Section
6.2(b) thereof with respect to the Joint Commercialization

Plan, and Section 7.2(c) thereof with respect to the Joint Manufacturing Plan to
provide that such amendments to such plans cover a period of five (5)
consecutive calendar quarters commencing as of January 1st of each calendar year
(recognizing that each such plan shall have its first quarter overlap with the
last quarter of the prior plan and its last quarter overlap with the first
quarter of the succeeding plan) and be approved by each such committee, as
applicable, as well as the Joint Steering Committee, no later than February 1st
of the first calendar quarter to which they pertain. Once approved, a succeeding
plan will be effective for the first (1st) and successive quarters of the
5-quarter period, and the first (1st) quarter thereof will supersede the fifth
(5th) quarter of the prior plan. References to “calendar year” and “year” in
such Sections shall be deemed to be references to each of the afore-mentioned
5-calendar quarter periods, as applicable.

1. Miscellaneous.

1.1 Except as specifically amended herein, the Collaboration Agreement remains
in full force and effect. Wherever the terms of this Amendment and the
Collaboration Agreement conflict, the terms of this Amendment shall govern and
control.

1.2 This Amendment may be executed in counterparts, which together shall
constitute one and the same instrument.

In Witness Whereof, the Parties have executed this Amendment by their duly
authorized officers as of the Amendment Effective Dat



--------------------------------------------------------------------------------

LOGO [g850483dsp_061.jpg]

 

Body text;Heading #4;such committee, as applicable, as well as the Joint
Steering Committee, no later than February 1st of the first calendar quarter to
which they pertain. Once approved, a succeeding plan will be effective for the
first (1st) and successive quarters of the 5-quarter period, and the first (1st)
quarter thereof will supersede the fifth (5th) quarter of the prior plan.
References to “calendar year” and “year” in such Sections shall be deemed to be
references to each of the afore-mentioned 5-calendar quarter periods, as
applicable.

1. Miscellaneous.

1.1 Except as specifically amended herein, the Collaboration Agreement remains
in full force and effect. Wherever the terms of this Amendment and the
Collaboration Agreement conflict, the terms of this Amendment shall govern and
control.

1.2 This Amendment may be executed in counterparts, which together shall
constitute one and the same instrument.

In Witness Whereof, the Parties have executed this Amendment by their duly
authorized officers as of the Amendment Effective Date



--------------------------------------------------------------------------------

LOGO [g850483dsp_062.jpg]

 

Medivation, Inc.

By: /s/ C. Patrick Machado

Name: C. Patrick Machado

Title: CBO & CFO

Astellas Pharma Inc.

By: /s/ Chihiro Yokota

Name: Chihiro Yokota

Title: Corporate VP, Licensing & Alliances

Medivation Prostate Therapeutics, Inc.

By: /s/ C. Patrick Machado

Name: C. Patrick Machado

Title: C CBO & CFO

Astellas US LLC

By: /s/ Masao Yoshida

Name: Masao Yoshida

Title: President and CEO